                Case 3:20-cv-05194-RJB Document 6 Filed 05/27/20 Page 1 of 1



1

2

3

4                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
5                                      AT TACOMA

6    SONNY BORJA,
                                                           Case No. C20-5194 RJB-TLF
7                             Plaintiff,
           v.                                              ORDER ADOPTING REORT AND
8                                                          RECOMMENDATION AND
     WESTERN STATE HOSPITAL,                               DISMISSING PLAINTIFF’S
9                                                          COMPLAINT
                              Defendants.
10

11         The Court, having reviewed the Report and Recommendation of Judge Theresa

12   L. Fricke, United States Magistrate Judge and the remaining record, does hereby find

13   and ORDER:

14
          (1)     the Court adopts the Report and Recommendation (Dkt. 5);
15
          (2)     the Clerk is directed to terminate this matter with a disposition notation of
16                voluntary dismissal without prejudice; and

17        (3)     the Clerk is directed to provide a copy of this order to plaintiff.

18
           Dated this 27th day of May, 2020.
19

20

21
                                           A
                                           ROBERT J. BRYAN
                                           United States District Judge
22

23

24

25   ORDER ADOPTING REORT AND
     RECOMMENDATION AND DISMISSING PLAINTIFF’S
     COMPLAINT - 1
